NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

TAMPA BAY FISHERIES, INC. AND
SINGLETON FISHERIES, INC.~,
Plaintiffs-Appellants,

V

UNITED STATES,

UNITED STATES CUSTOMS AND BORDER
PROTECTION, AND DAVID V. AGUILAR, ACTING
COMMISSIONER, UNITED STATES
CUSTOMS AND BORDER PROTECTION,
Defendants-Appellees,

AND

INTERNATIONAL TRADE COMMISSION AND
DEANNA TANNER OKUN, CHAIRMAN;
INTERNATIONAL TRADE COMMISSION,
Defendants-Appellees.

2012-1419

Appeal from the United States Court of International
Trade in case no. 08-CV-0404, Judge Leo M. Gordon.

TAMPA BAY FISHERIES, INC. V. US 2

ON MOTION

ORDER

The United States and the United States Cust0ms
and Border Protection move for a 30-day extension of
time, until after this Court’s decision in 2008-1526, PS
Chez Sidney v. USITC, becomes final, to file their re-
sponse briefs.

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted and the briefing schedule is
stayed. The parties should notify this court within 30
days of the final disposition in 2008-1526, concerning how
they believe this appeal should proceed.

FoR THE CoUR'P

 

AUG 28  /s/ Jan Horbal
Date J an Horbaly
Clerk

cc: Jessica R. Toplin, Esq.

John J. Kenkel, Esq. u's.mu |£PFEALS ma
Geoffrey Sam Carlson. Esq. “_,EFEDERA,_ cmgury

327 AUG 2 8 2012
JAN annum
cuznx